Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-20 are objected to because of the following informalities:  Claims 19-20 depend from a cancelled claims 18 and 15 respectively.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,428,852 to Tenuta et al. in view of U.S. Pat. No. 4,449,261 to Magnusson, and further in view of U.S. Pat. No. 4,955,095 to Gerrick.
Claim 1, 8, 15, 19, Tenuta discloses a mattress comprising
a mattress core 22 arranged in a generally rectangular shape; a first sturdy fabric
exterior (14,16,18) surrounding the mattress core; a first sewn connection element (44) coupled to a bottom side of the mattress core; and a padding assembly 38 disposed on a top side of the mattress core comprising a generally rectangular shape corresponding to the shape and size of the spring coil assembly a protective fabric exterior surrounding
the padding; a second connection element (44) disposed on a bottom side of the padding assembly (col. 3 lines 29-45); wherein the first connection element and the second sewn connection element are configured to couple the spring coil assembly and the padding assembly (col. 3 lines 37-45). Tenuta is silent to the core comprising spring coils wrapped in a thin fabric. Magnusson discloses that the user is able to select from variety of cores including pocketed coils. It would have been obvious for one having ordinary skill in the art at the time of the invention to select pocketed spring coils as taught by Magnusson yielding predictable results that provide a desired sleeping system (col. 1 lines 13-21).  Tenuta is silent to an overlay and the padding comprising polyurethane foam  Gerrick discloses an overlay 23 disposed between a mattress core 15 and a padding assembly (25,27)  comprised of polyurethane foam covering a head, foot, right and left sides of the core (fig. 1) (col. 3 lines 14).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an overlay yielding predictable results that provide a pillow top for the mattress of Tenuta.  Furthermore, selecting from a plethora of known padding materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select polyurethane foam yielding predictable results that provide an equivalent and alternative padding material for the mattress topper.
Claims 2, 8-9, and 16-17, Tenuta, as modified, discloses the apparatus, but is silent
to the first and second connection elements comprising zippers. Magnusson discloses
first and second zipper portions on the top and bottom surfaces of the padding

having ordinary skill in the art at the time of the invention to select zippers yielding
predictable results that provide an equivalent and alternative means of releasably
securing the padding assembly.
Claims 4 and 11, Tenuta, as modified, discloses the apparatus, but is silent to the first
and second zipper portions being inset from the perimeter. Selecting a placement for
zipper halves is considered an obvious modification and it would have been obvious for
one having ordinary skill in the art at the time of the invention to place the zipper halves
inwardly from the perimeter yielding predictable results that prevent the user or
bedsheet’s from coming in contact with either zipper portion.  Claims 6, 13, and 19, Tenuta discloses the apparatus wherein the first and second
connection elements are on a bottom surface of the spring coil assembly (fig. 1-2).
Claims 7, 14, and 20, Tenuta, as modified, discloses the apparatus wherein the first and
second connection elements are selected from hook and loop connection and straps
and buckles.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-9, 11, 14-17, and 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673